The petition for review is granted. The issues to be briefed are limited to the following: (1) Can the prosecution charge theft and shoplifting of the same property, notwithstanding Penal Code section 459.5, subdivision (b), which provides that "Any act of shoplifting as defined in subdivision (a) shall be charged as shoplifting. No person who is charged with shoplifting may also be charged with burglary or theft of the same property?" (2) If not, was trial counsel was ineffective for failing to object to the theft charge?